EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Specification, page 1, first paragraph after “present inventors”, insert --, now U.S. Patent No. 10,390,546--.             Authorization for following amendments was given in an interview with Robert Wallach on 5/11/22.
In claim 1, line 18, delete “the” between “dilute” and “ambient oxygen”; line 22, after “the final step”, insert --of the automated process--; line 29, replace “two levers, disposed at the tops of said two pivots,” with –one lever, disposed at the top of each of pivot--; lines 30-31, replace “the bottom section” with –a protruding bottom section--; line 79, delete “the” between “protecting” and “contents”; line 82, replace “debris, for example, coffee grounds” with --said contents--; at the end of line 82, insert a comma; line 83, replace “roasted coffee beans or grounds” with –said contents --; and line 84, replace “mechanism in the closed” with –mechanism in a closed--.            In claim 2, line 2, at the beginning before “roasted coffee beans”, insert –said contents, said contents being--; line 6, replace “said two levers” with –each lever--; line 17, replace “said two levers” with –each lever--; line 24, replace “said two levers” with   –each lever--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:           Reasons for allowance were provided in the last Office Action mailed 3/9/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
May 11, 2022